


WITH, INC.

(FORMERLY MEDL MOBILE HOLDINGS, INC.)

PROMISSORY NOTE




$100,000  

Dated: February 16, 2016










FOR VALUE RECEIVED, the undersigned, WITH, INC., a Nevada corporation (the
“Company”), promises to pay to ALPHA CAPITAL ANSTALT (the “Holder”), in lawful
money of the United States of America, the principal amount of One Hundred
Thousand Dollars ($100,000.00) (the “Principal Amount”), with interest
calculated in accordance herewith, on August 16, 2016 (the “Maturity Date”).




1.

Payments.




(a)

Interest. The Principal Amount shall bear interest at a per annum rate of five
percent (5%) from this date until paid.  Interest shall commence accruing on the
date that this Note is fully funded and shall be computed on the basis of a
365-day year and the actual number of days elapsed.  The interest shall be
payable on the Maturity Date or upon acceleration or by prepayment, as the case
may be.




(b)

Maturity Date. The Principal Amount of this Note shall be paid in cash to the
Holder on the Maturity Date along with any accrued but unpaid interest.




(c)

Manner of Payment. Unless otherwise agreed to in writing by Holder, all payments
on this Note shall be made by wire transfer of immediately available funds to an
account designated by Holder in writing.




(d)

Prepayments at the Option of the Company. This Note may not be prepaid in whole
or in part, at any time without the consent of the Holder.




(e)

Application of Payments.  All payments made hereunder shall be applied first to
any accrued interest hereon and then to reduce the then outstanding Principal
Amount by the amount of such prepayment.




(f)

In the event that Holder’s exercise of its rights under Section 2(b) could
result in an issuance of equity in excess of the amount permitted to be issued
to Holder pursuant to Section 9 of a certain Warrant to purchase Shares of
Common Stock issued to Holder on March 22, 2012 (which Section 9 is incorporated
herein by this reference), then Holder may exercise its rights under Section
2(b) in whole or in part, except that the issuance and delivery of the equity in
excess of the maximum permitted amount shall be postponed until such time or
times as such issuance will not exceed the maximum permitted issuable amount.




2.

Defaults.




(a)

Events of Default.  The occurrence and continuance of any one or more of the
following events with respect to the Company shall constitute an event of
default hereunder at the election of the Holder (“Event of Default”):




(i)

if the Company shall fail to pay when due any amount owed on this Note;




(ii)

if the Company fails to perform or observe any other provision of this Note and
such failure continues for ten (10) business days after such failure;




(iii)

if there is a sale of the Company or any subsidiary or material asset of the
Company;




(iv)

if, pursuant to or within the meaning of the United States Bankruptcy Code or
any other federal or state law relating to insolvency or relief of debtors (a
“Bankruptcy Law”), the Company shall (i) commence a voluntary case or
proceeding; (ii) consent to the entry of an order for relief against it in an
involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; (v) admit in writing its inability to pay its debts as
they become due; or (vi) if an involuntary case under any bankruptcy law is
initiated;





--------------------------------------------------------------------------------




(v)

if a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a trustee, receiver, assignee, liquidator or similar
official for the Company or substantially all of the Company’s properties, or
(iii) orders the liquidation of the Company, and in each case the order or
decree is not dismissed within sixty (60) business days;




(vi)

if the Company or any subsidiary of the Company assumes any debt or issues any
equity or any instrument convertible into or representing the right to acquire
equity of the Company or any subsidiary of the Company to a third party without
prior consent from the Holder; and




(vii)

if any event of default shall occur under any other agreement to which the
Company and Holder are parties.




(b)

Notice by Holder. Upon the occurrence of an Event of Default hereunder (unless
such Event of Default has been waived by Holder or cured), Holder may, at
Holder’s option, (i) by written notice to the Company, declare the entire unpaid
Principal Amount of this Note (together with any accrued but unpaid interest
thereon) immediately due and payable regardless of any prior forbearance, and
(ii) subject to the other provisions of this Note (including Section 6 hereof),
exercise any and all rights and remedies available to it under applicable law,
including, without limitation, the right to collect from the Company all sums
due under this Note. The Company shall pay all reasonable costs and expenses
incurred by or on behalf of Holder in connection with Holder’s exercise of any
or all of Holder’s rights and remedies under this Note, including, without
limitation, reasonable attorneys’ fees and disbursements. During the period in
which an Event of Default is occurring (and has not been waived by Holder or
cured), notwithstanding the provisions of Section 1(a), the Principal Amount
shall bear interest not at five percent (5%) as provided in such section, but
instead at a rate of fifteen percent (15%).  Notwithstanding the foregoing, in
the event that that the Event of Default is due to the event described in
Section 2(a)(vi) above, at the election of the Holder, the Company shall (i) pay
to the Holder an amount equal to (i) two hundred percent (200%) of the Principal
Amount, plus any accrued by unpaid interest, or (ii) Holder may elect to defer
repayment of this Note and apply an amount equal to 200% of the outstanding
Principal Amount and accrued interest towards the payment for debt, equity or
right to acquire equity which resulted in the Event of Default described in
Section 2(a)(vi) above.




3.

Secured Obligation.  The obligations of the Company under this Note are secured
by all of the Company’s personal property, including, without limitation, all of
the Company’s stock in Hang With, Inc.  The security interest held by Holder
under this Section 3 shall be subordinate only to the security interest granted
by the Company to, and held by, KGN Holdings, LLC as of the issue date of this
Note and senior to any other security interests.  Holder is authorized to cause
the filing of one or more Form UCC-1 Financing Statements in connection with the
foregoing security interest.




4.

Subsidiary Guarantee.  The Company’s subsidiary, Hang With, Inc., a Nevada
corporation, hereby guarantees to the Holder and its respective successors,
transferees and assigns, the prompt and complete payment and performance when
due (whether at the states maturity, by acceleration or otherwise) of the
obligations of the Company hereunder.  The guarantee contained in this Section 4
shall remain in full force and effect until all the obligations of the Company
shall have been satisfied by in full. The liability of Hang With, Inc. under
this guaranty constitutes a primary obligation, and not a contract of surety,
and to the extent permitted by law, shall be irrevocable, absolute and
unconditional irrespective of, and Hang With, Inc. hereby irrevocably waives any
defenses it may now or hereafter have in any way relating to, any or all of the
following: (i) any lack of validity or enforceability of the Note or any
agreement or instrument relating thereto; (ii) any change in the time, manner or
place of payment of, or in any other term of, all or any of the obligations, or
any other amendment or waiver of or any consent to departure from the Note,
including, without limitation, any increase in the obligations resulting from
the extension of additional credit to the Company or otherwise; (iii) any
taking, exchange, release, subordination or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the obligations; (iv) any change,
restructuring or termination of the corporate, limited liability company or
partnership structure or existence of the Company; or (v) any other circumstance
(including, without limitation, any statute of limitations) or any existence of
or reliance on any representation by the Holder that might otherwise constitute
a defense available to, or a discharge of, the Company.  This guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the obligations is rescinded or must otherwise be returned
by the Holder or any other entity upon the insolvency, bankruptcy or
reorganization of the Company or otherwise (and whether as a result of any
demand, settlement, litigation or otherwise), all as though such payment had not
been made.  The guarantee in this Section 4 shall be subordinate to any
guarantee made by Hang With, Inc. for the benefits of KGN Holdings, LLC.  The
obligations of Hang With, Inc. under this guarantee are secured by all of the
personal property of Hang With, Inc.  Holder is authorized to cause the filing
of one or more Form UCC-1 Financing Statements in connection with the foregoing
security interest.





--------------------------------------------------------------------------------




5.

Waiver of Presentment, Etc. Any waiver by the Company or the Holder of a breach
of any provision of this Note shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Note. The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note on any other
occasion. Any waiver by the Company or the Holder must be in writing. Acceptance
by Holder of any payment that is less than the full amount then due and owing
hereunder shall not constitute a waiver of Holder’s right to receive payment in
full at such time or at any prior or subsequent time.




6.

Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: With, Inc., 18475 Bandilier
Circle, Fountain Valley, California 92708, Attn: Andrew Maltin, Chief Financial
Officer, with a copy by fax only to (which shall not constitute notice):
Szaferman, Lakind, Blumstein & Blader, P.C. Attn: Gregg Jaclin, Esq., fax: (609)
275-4511, and (ii) if to the Holder, to: Alpha Capital Anstalt, Lettstrasse 32,
9490 Vaduz, Liechtenstein, Attn: Konrad Ackermann, Director, Fax:
011-423-2323196, with an additional copy by fax only to (which shall not
constitute notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream,
New York 11581, facsimile: (212) 697-3575.




7.

Transfers; Successors and Assigns. This Note shall be binding upon the Company
and its successors and permitted assigns, and shall inure to the benefit of
Holder and Holder’s heirs, successors and permitted assigns. The provisions of
this Note are intended to be for the benefit of any Holder from time to time of
this Note and shall be enforceable by the Holder.




8.

Headings. The headings in this Note are for reference only and shall not affect
the interpretation of this Note.




9.

Severability. If any term or provision of this Note is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction.




10.

Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.




11.

Amendment and Modification. Unless otherwise provided for hereunder, this Note
may not be modified or amended or the provisions hereof waived without the
written consent of the Company and the Holder.





--------------------------------------------------------------------------------




12.

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Note shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflict of laws thereof. Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by any of the Transaction Documents (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If any party shall commence an action or proceeding to enforce any provisions of
this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.  This Note shall be deemed an unconditional obligation of
Borrower for the payment of money and, without limitation to any other remedies
of Holder, may be enforced against the Company by summary proceeding pursuant to
New York Civil Procedure Law and Rules Section 3213 or any similar rule or
statute in the jurisdiction where enforcement is sought.  For purposes of such
rule or statute, any other document or agreement to which Holder and the Company
are parties or which the Company delivered to Holder, which may be convenient or
necessary to determine Holder’s rights hereunder or the Company’s obligations to
Holder are deemed a part of this Note, whether or not such other document or
agreement was delivered together herewith or was executed apart from this Note.




13.

Usury. If it shall be found that any interest or other amount deemed interest
due hereunder violates the applicable law governing usury, the applicable rate
of interest due hereunder shall automatically be lowered to equal the maximum
rate of interest permitted under applicable law.  The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
this Note as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this Note, and
the Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.




14.

Next Business Day. Whenever any payment or other obligation hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.




15.

Entire Agreement. This Note, the exhibits and schedules hereto and the other
documents to be delivered hereunder constitute the sole and entire agreement of
the parties to this Note with respect to the subject matter contained herein and
therein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.




[remainder of page intentionally left blank]




















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Note to be executed as
of the date first written above by their respective officers thereunto duly
authorized.







WITH, INC.










By: /s/ Andrew Maltin                          

Name: Andrew Maltin

Title: Chief Executive Officer










ALPHA CAPITAL ANSTALT







By: /s/ Konrad Ackermann                  

Name: Konrad Ackermann

Title:  Director







WITH RESPECT TO THE SUBSIDIARY GUARANTEE

IN SECTIONS 4-12 ONLY:




HANG WITH, INC.  







By: /s/ Andrew Maltin                          

Name:  Andrew Maltin

Title:  CEO






